   4:20-cr-03078-RGK-CRZ Doc # 17 Filed: 09/23/20 Page 1 of 2 - Page ID # 33




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3078

      vs.
                                                            ORDER
DALE ROBERSON,

                  Defendant.


      Defendant has moved to continue the trial, (Filing No. 16), because
Defendant needs additional time to investigate this case and prepare for trial and
the parties are currently engaged in plea discussions. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 16), is granted.

      2)     Jury trial of this case is set to commence before the Honorable
            Richard G. Kopf, Senior United States District Judge, in Courtroom
            1, 100 Centennial Mall North, United States Courthouse, Lincoln,
            Nebraska, at 9:00 a.m. on November 16, 2020, or as soon
            thereafter as the case may be called, for a duration of five (5) trial
            days. Jury selection will be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and November 16, 2020,
            shall be deemed excludable time in any computation of time under
            the requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
            result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
            Failing to timely object to this order as provided under this court’s
4:20-cr-03078-RGK-CRZ Doc # 17 Filed: 09/23/20 Page 2 of 2 - Page ID # 34




         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   September 23, 2020.
                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
